Case 1:19-mj-00940-MJD Document1 Filed 10/09/19 Page 1of 1 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA OCT 09 2019

INDIANAPOLIS DIVISION
U.S. MAGISTRATE JUDGE

INDIANAPOLIS, INDIANA

UNITED STATES OF AMERICA, )
Plaintiff,
v. CAUSE NO. 1:19-mj-0940
DAQUWON RICHARDSON,
Defendant.
APPEARANCE

Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Jeremy A. Morris, Assistant United States Attorney for the Southern District of Indiana, and

enters his appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
United States Attorney

By: puro Ware

remy orris
Assistant United States Attorney
